Exhibit 10.1

 

 THIRD AMENDMENT dated as of September 2, 2014 (this “Amendment”), to the Credit
Agreement dated as of August 30, 2013, as heretofore amended (the “Credit
Agreement”), among Murphy Oil USA, Inc., a Delaware corporation (the “Company”),
Murphy USA Inc., a Delaware corporation (“Murphy USA”), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), as Administrative Agent.

WHEREAS the Company has requested that the Revolving Lenders agree (a) to extend
the Revolving Maturity Date to the fifth anniversary of the Third Amendment
Effective Date (as defined below) and (b) to effect certain other amendments to
the Credit Agreement as set forth herein; and

WHEREAS, the Administrative Agent, each Issuing Bank, the Swingline Lender and
each Person that will be a Revolving Lender as of the Third Amendment Effective
Date are willing to agree to such extension and amendments on the terms and
subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree in accordance with Section 9.02 of the Credit Agreement as follows:

SECTION 1. Defined Terms.  Capitalized terms used but not otherwise defined
herein (including in the preamble hereto) have the meanings assigned to them in
the Credit Agreement.

SECTION 2. Revolving Maturity Date Extension.    (a)  Effective as of the Third
Amendment Effective Date, the definition of the term “Revolving Maturity Date”
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“Revolving Maturity Date” means the fifth anniversary of the Third Amendment
Effective Date (or, if such date is not a Business Day, the first Business Day
following such date).

(b) Each Person whose name appears on Schedule 2.01 hereto acknowledges and
agrees that, on and as of the Third Amendment Effective Date, such Person shall
be a Revolving Lender under the Credit Agreement as amended hereby (including as
to the extension of the Revolving Maturity Date provided hereunder) and shall
have a Revolving Commitment as set forth next to the name of such Person on
Schedule 2.01 hereto.  Each party hereto acknowledges and agrees that, on and as
of the Third Amendment Effective Date, Schedule 2.01 hereto sets forth all the
Revolving Commitments of all the Revolving Lenders (and no Person whose name
does not appear on Schedule 2.01 hereto shall have as of the Third Amendment
Effective Date, a Revolving Commitment under the Credit Agreement).





--------------------------------------------------------------------------------

 

2

 

(c)  Each Revolving Lender acknowledges and agrees that, on the Third Amendment
Effective Date and without any further action on the part of the applicable
Issuing Bank or the Revolving Lenders, each Issuing Bank shall have granted to
such Revolving Lender, and such Revolving Lender shall have acquired from such
Issuing Bank, a participation in each Letter of Credit issued by such Issuing
Bank and outstanding on the Third Amendment Effective Date equal to such
Revolving Lender’s Applicable Percentage (as automatically redetermined on the
Third Amendment Effective Date based on the Revolving Commitments set forth on
Schedule 2.01 hereto) of the aggregate amount available to be drawn under such
Letter of Credit.  Such participation shall be governed by the terms of Section
2.06 of the Credit Agreement.

(d)  It is acknowledged that the extension of the Revolving Maturity Date
effected pursuant to this Amendment shall not reduce the number of times that
the Company may make Extension Offers in respect of Revolving Commitments in
accordance with the terms and conditions of Section 2.23 of the Credit Agreement
or otherwise affect the rights of the Company under such Section.

SECTION 3. Other Amendments.  Effective as of the Third Amendment Effective
Date, the Credit Agreement is hereby amended as follows:

(a) Amendments to Section 1.01.  Section 1.01 of the Credit Agreement is hereby
amended as follows:

(i) The following new defined terms are added in appropriate alphabetical order:

“ABL Priority Collateral” means any and all of the following that constitute
Collateral, whether now owned or hereafter acquired and wherever located: (a)
all Accounts (other than Account arising under agreements for sale of Non-ABL
Priority Collateral described in clauses (a) through (d) of such term to the
extent constituting identifiable Proceeds of such Non-ABL Priority Collateral),
(b) all Payment Intangibles, including all corporate and other tax refunds and
all Credit Card Receivables and all other rights to payment arising therefrom in
a credit-card, debit-card, prepaid-card or other payment-card transaction (other
than any Payment Intangibles constituting identifiable Proceeds of Non-ABL
Priority Collateral described in clauses (a) through (e) of the definition of
such term); (c) all Inventory; (d) all Deposit Accounts, Securities Accounts and
Commodity Accounts (including the Concentration Account, the ABL Collection
Account and the Cash Collateral Account) and all cash, cash equivalents and
other assets contained in, or credit to, and all Securities Entitlements arising
from, any such Deposit Accounts, Securities Accounts or Commodity Accounts (in
each case, other than any identifiable Proceeds of Non-ABL Priority Collateral
described in clauses (a) through (e) of the definition of such term, but in any
event including all Eligible Cash); (e) all rights to business interruption
insurance and all rights to credit insurance with respect to any Accounts (in
each case, regardless of whether the Administrative Agent is the loss payee
thereof); (f) solely to the extent evidencing, governing, securing or





--------------------------------------------------------------------------------

 

3

 

otherwise relating to any of the items constituting ABL Priority Collateral
under clauses (a) through (e) above, (i) all General Intangibles (excluding
Intellectual Property, Indebtedness (or any evidence thereof) between or among
Murphy USA or any of the Subsidiaries and any Equity Interests, but including
all contract rights as against operators of pipelines, terminals or other
storage facilities and as against other transporters of Inventory and all rights
as consignor or consignee, whether arising by contract, statute or otherwise),
(ii) Instruments (including Promissory Notes), (iii) Documents (including each
warehouse receipt or bill of lading covering any Inventory), (iv) insurance
policies (regardless of whether the Administrative Agent is the loss payee
thereof), (v) licenses from any Governmental Authority to sell or to manufacture
any Inventory and (vi) Chattel Paper; (g) all collateral and guarantees given by
any other Person with respect to any of the foregoing, and all other Supporting
Obligations (including Letter-of-Credit Rights) with respect to any of the
foregoing; (h) all books and Records to the extent relating to any of the
foregoing; and (i) all products and Proceeds of the foregoing.  Notwithstanding
the foregoing, the term “ABL Priority Collateral” shall not include any assets
referred to in clauses (a) through (e) of the definition of the term “Non-ABL
Priority Collateral”.  Capitalized terms used in this definition but not defined
herein have the meanings assigned to them in the Collateral Agreement.

“Non-ABL Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired and wherever located: (a)
all Equipment, all real property and interests therein (including both fee and
leasehold interests) and all Fixtures; (b) all Intellectual Property (other than
any computer programs and any support and information relating thereto that
constitute Inventory); (c) all Equity Interests and other Investment Property
(other than Investment Property constituting ABL Priority Collateral under
clause (d) or (f) of the definition of such term); (d) all Commercial Tort
Claims; (e) all insurance policies relating to Non-ABL Priority Collateral, but,
for the avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts; (f) except to the extent constituting
ABL Priority Collateral under clause (f) of the definition of such term, all
Documents, all General Intangibles, all Instruments and all Letter of Credit
Rights; (g) all other Collateral not constituting ABL Priority Collateral; (h)
all collateral and guarantees given by any other Person with respect to any of
the foregoing, and all Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing; (i) all books and Records to the
extent relating to any of the foregoing; and (j) all products and Proceeds of
the foregoing.  Notwithstanding the foregoing, the term “Non-ABL Priority
Collateral” shall not include any assets referred to in clauses (a) through (e)
of the definition of the term “ABL Priority Collateral”.  Capitalized terms used
in this definition but not defined herein have the meanings assigned to them in
the Collateral Agreement.

“Permitted Additional Unsecured Indebtedness” means any Indebtedness of the
Company or any other Loan Party permitted under Section 6.01(l).







--------------------------------------------------------------------------------

 

4

 

“Permitted Additional Unsecured Indebtedness Documents” means any credit
agreement, indenture or other agreement, instrument or other document evidencing
or governing any Permitted Additional Unsecured Indebtedness or providing for
any Guarantee or other right in respect thereof.

“Permitted Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company, that contains terms and conditions that are within the range of terms
and conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of asset-based senior secured
credit facilities, on the one hand, and holders of the same type of Indebtedness
as the applicable Permitted Non-ABL Indebtedness, on the other.

“Permitted Non-ABL Indebtedness” means any Indebtedness of the Company or any
other Loan Party permitted under Section 6.01(m).

“Permitted Non-ABL Indebtedness Documents” means any credit agreement, indenture
or other agreement, instrument or other document evidencing or governing any
Permitted Non-ABL Indebtedness or providing for any Guarantee or other right in
respect thereof.

“Third Amendment” means the Third Amendment dated as of September 2, 2014, to
this Agreement.

“Third Amendment Effective Date” means the date the Third Amendment became
effective in accordance with its terms.

(ii) The definition of the term “Change in Control” is hereby amended by
replacing clause (d) thereof with the following:

“(d) the occurrence of a “Change of Control” as defined in the Senior Notes
Documents or any “change of control” (or a similar event) as defined in any
Permitted Non-ABL Indebtedness Documents or any Permitted Additional Unsecured
Indebtedness Documents.”.

(iii) The definition of the term “Consolidated Cash Interest Expense” is hereby
amended by adding the following sentence at the end thereof:

“In the event that any Loan Party shall have incurred any Permitted Additional
Unsecured Indebtedness or any Permitted Non-ABL Indebtedness, then Consolidated
Cash Interest Expense for any Test Period that includes the date of such
incurrence shall be calculated in a manner consistent with the second preceding
sentence,  mutatis mutandis.”.

(iv) The definition of the term “Eligible Accounts” is hereby amended by
replacing clause (b) thereof with the following:





--------------------------------------------------------------------------------

 

5

 

“(b) which is subject to any Lien whatsoever, other than (i) a Lien in favor of
the Administrative Agent, (ii) Permitted Encumbrances that do not have priority
over the Liens securing the Secured Obligations created by the Collateral
Agreement and (iii) any Lien permitted under Section 6.02(a)(xii);”.

(v) The definition of the term “Eligible Credit Card Receivables” is hereby
amended by replacing clause (f) thereof with the following:

“(f) such Credit Card Receivable is not subject to any Lien whatsoever, other
than (i) a Lien in favor of the Administrative Agent, (ii) Permitted
Encumbrances that do not have priority over the Liens securing the Secured
Obligations created by the Collateral Agreement and (iii) any Lien permitted
under Section 6.02(a)(xii);”.

(vi) The definition of the term “Eligible Inventory” is hereby amended by
replacing clause (b) thereof with the following:

“(b) which is subject to any Lien or any other right of any other Person
(including the rights of a purchaser that has made progress payments and the
rights of a surety that has issued a bond to assure a Loan Party’s performance
with respect to that Inventory) whatsoever, other than (i) a Lien in favor of
the Administrative Agent, (ii) Permitted Encumbrances that do not have priority
over the Liens securing the Secured Obligations pursuant to the terms of the
Collateral Agreement, (iii) in the case of Inventory at a terminal or warehouse
or in transit with a common carrier or other third party carrier, any Lien in
respect of which an appropriate Reserve shall have been established by the
Administrative Agent in its Permitted Discretion and (iv) any Lien permitted
under Section 6.02(a)(xii);”.

(vii) The definition of the term “Excluded Subsidiary” is hereby amended by
replacing the proviso set forth therein with the following:

“provided that no Subsidiary that (i) Guarantees the Senior Notes or any other
Material Indebtedness of Murphy USA, the Company or any Domestic Subsidiary that
is not itself an Excluded Subsidiary or (ii) is an obligor (including pursuant
to a Guarantee) under any Permitted Non-ABL Indebtedness shall, in either case,
be an Excluded Subsidiary.”.

(viii) The definition of the term “Net Proceeds” is hereby amended by replacing
the parenthetical in clause (b)(ii) thereof with the following:

“(other than (x) payments required to repay any Loans and (y) solely to the
extent attributable to proceeds from the sale, transfer, lease or other
disposition of an asset that constitutes ABL Priority Collateral, payments
required to repay Permitted Non-ABL Indebtedness secured by such asset (and for
this purpose, in the case of a sale, transfer, lease or other





--------------------------------------------------------------------------------

 

6

 

disposition of collateral securing Permitted Non-ABL Indebtedness consisting of
Equity Interests in any Subsidiary owning assets constituting ABL Priority
Collateral, the Company shall attribute the proceeds thereof to such ABL
Priority Collateral as reasonably agreed by the parties to such sale, transfer,
lease or other disposition transaction, or if not so agreed or no such agreement
is specified,  based on the fair value of such ABL Priority Collateral as
reasonably determined by the Company)”.

(ix) The definition of the term “Permitted Acquisition” is hereby amended by
replacing clause (vi)(B) thereof with the following:

“(B) unless Availability shall exceed the greater of (1) 40% of the lesser of
the aggregate Revolving Commitments and the Borrowing Base and (2) $150,000,000,
Murphy USA and the Company shall be in compliance with the covenants set forth
in Section 6.11 (determined as if a Covenant Period were then applicable),
calculated for the period of four consecutive fiscal quarters of Murphy USA then
most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or prior to the first such delivery, as
of, or for, such period ended on June 30, 2013))”.

(x) The definition of the term “Refinancing Indebtedness” is hereby amended by
replacing clause (f) thereof with the following:

“(f) except where the Original Indebtedness is Permitted Non-ABL Indebtedness
(it being understood that any Refinancing Indebtedness in respect of any
Permitted Non-ABL Indebtedness shall be subject to the requirements set forth in
clause (B) of Section 6.01(m)), such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) and, where the Original Indebtedness
is Permitted Non-ABL Indebtedness, to the extent such Refinancing Indebtedness
is secured by any Lien on assets constituting ABL Priority Collateral, such
Liens shall, pursuant to the Intercreditor Agreement, rank junior in priority to
the Liens on the ABL Priority Collateral securing the Secured Obligations.”.

(xi) The definition of the term “Unrestricted Subsidiary” is hereby amended by
adding the following further proviso at the end thereof:

“; provided further that for so long as any Subsidiary shall be an Unrestricted
Subsidiary, Murphy USA and the Company shall cause such Subsidiary to be
designated as an “unrestricted subsidiary” (or otherwise not be subject to the
covenants) under the Senior Notes and any Permitted Non-ABL Indebtedness and any
Permitted Additional Unsecured Indebtedness then outstanding.”.





--------------------------------------------------------------------------------

 

7

 

(b) Article I of the Credit Agreement is hereby further amended to add at the
end thereof a new Section 1.09 as follows:

“SECTION 1.09.  Concerning the Term Facility.  The parties hereto acknowledge
that the Term Commitments have terminated, and the Term Loans and all accrued
interest thereon have been repaid in full, in each case prior to the Third
Amendment Effective Date, and that the provisions of this Agreement that were
contemplated to be in effect while any Term Commitments were in effect or any
Term Loans were outstanding (including Section 6.12 hereof) have ceased to have
any force or effect, and agree that this Agreement and the other Loan Documents
shall be interpreted accordingly.”

(c) Amendment to Section 5.01.  Section 5.01 of the Credit Agreement is hereby
amended to delete the word “and” at the end of clause (h) thereof, replace the
period at the end of clause (i) thereof with “; and” and insert new clause (j)
as follows:

“(j) promptly after the furnishing thereof and to the extent not otherwise
required to be furnished to the Lenders pursuant to any clause of this Section
5.01, copies of any material requests or material notices received by Murphy
USA, the Company or any other Subsidiary (other than in the ordinary course of
business) or material statements or material reports furnished by Murphy USA,
the Company or any other Subsidiary pursuant to the terms of any Permitted
Non-ABL Indebtedness or any Permitted Additional Unsecured Indebtedness.”.

(d) Amendments to Section 6.01.  Section 6.01 of the Credit Agreement is hereby
amended as follows:

(i) Section 6.01(f) is hereby amended by replacing “$10,000,000” with
“$50,000,000”.

(ii) Section 6.01(g) is hereby amended by replacing “$10,000,000” with
“$50,000,000”.

(iii) Section 6.01(k) is hereby amended to delete the word “and” at the end
thereof.

(iv) Section 6.01(l) is hereby amended and restated in its entirety as follows:

“(l) other unsecured Indebtedness of Murphy USA, the Company or any Subsidiary;
provided that (i) at the time of the incurrence thereof and giving pro forma
effect thereto in accordance with Section 1.04(b), no Event of Default shall
have occurred and be continuing, (ii) in the case of any such Indebtedness of
the Company or any other Loan Party, the final scheduled maturity of any such
Indebtedness shall not be earlier than the Revolving Maturity Date in effect as
of the date of the incurrence thereof, and (iii) the aggregate principal amount
of Indebtedness of the Subsidiaries that are not Loan Parties outstanding at any
time in reliance on this clause (l) shall not exceed $10,000,000; and”.





--------------------------------------------------------------------------------

 

8

 

(v) A new Section 6.01(m) is hereby added immediately after Section 6.01(l):

“(m) other secured Indebtedness of the Company or any other Loan Party; provided
that (i) at the time of the incurrence thereof and giving pro forma effect
thereto in accordance with Section 1.04(b), no Event of Default shall have
occurred and be continuing and (ii) after giving pro forma effect thereto in
accordance with Section 1.04(b), the Secured Leverage Ratio shall not exceed
2.50 to 1.00 as of the last day of the fiscal quarter of Murphy USA then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b); provided further that (A) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Loan Parties, (B) such
Indebtedness is not secured by Liens on any assets of Murphy USA or any
Subsidiary other than (x) the Collateral (or assets that, substantially
concurrently with the incurrence of such Indebtedness, become Collateral on
which a Lien is granted to the Administrative Agent pursuant to a Security
Document) and/or (y) fee-owned real property and related appurtenant rights and
fixtures and the proceeds thereof, (C) if such Indebtedness is secured by any
Liens on any Collateral, the administrative agent, collateral agent and/or any
similar representative acting on behalf of the holders of such Indebtedness
shall have become party to a Permitted Intercreditor Agreement, providing that
the Liens on the ABL Priority Collateral securing such Indebtedness shall rank
junior in priority to the Liens on the ABL Priority Collateral securing the
Secured Obligations, (D) the final scheduled maturity of any such Indebtedness
shall not be earlier than the Revolving Maturity Date in effect as of the date
of the incurrence thereof and (E) the Administrative Agent shall have received a
certificate, dated the date such Indebtedness is incurred and signed by a
Financial Officer of Murphy USA or the Company, confirming compliance with the
requirements set forth in this clause (m) and setting forth a reasonably
detailed calculation of such pro forma Secured Leverage Ratio.”.

(e) Amendments to Section 6.02.  Section 6.02 of the Credit Agreement is hereby
amended as follows:

(i) Section 6.02(a)(x) is hereby amended by deleting the word “and” at the end
thereof.

(ii) Section 6.02(a)(xi) is hereby amended and restated in its entirety as
follows:

“(xi) other Liens on assets of the Company or any other Subsidiary securing
Indebtedness or other monetary obligations; provided that (A) the sum, without
duplication, of (x) the aggregate outstanding principal amount of the
Indebtedness and other monetary obligations secured by such Liens and (y) the
Attributable Indebtedness in respect of outstanding Sale/Leaseback Transactions
permitted under Section 6.06 shall at no time exceed $75,000,000 and (B) the
aggregate outstanding principal amount of the Indebtedness and other monetary





--------------------------------------------------------------------------------

 

9

 

obligations secured by any such Liens extending to ABL Priority Collateral shall
at no time exceed $25,000,000; and”.

(iii) Section 6.02(a) is hereby amended by adding a new clause (xii) thereto as
follows:

“(xii) Liens on (x) the Collateral (or on assets that, substantially
concurrently with the creation of such Lien, become Collateral on which a Lien
is granted to the Administrative Agent pursuant to a Security Document) and/or
(y) fee-owned real property and related appurtenant rights and fixtures and the
proceeds thereof securing Permitted Non-ABL Indebtedness and obligations
relating thereto not constituting Indebtedness; provided that any such Liens on
the ABL Priority Collateral shall, pursuant to a Permitted Intercreditor
Agreement, rank junior in priority to the Liens on the ABL Priority Collateral
securing the Secured Obligations.”.

(iv) Section 6.02(b) is hereby amended and restated in its entirety as follows:

“(b) Notwithstanding the foregoing, (i) none of the Liens permitted by
Section 6.02(a) may at any time attach to any Loan Party’s (A) Accounts, other
than those permitted under clause (a) or (k) of the definition of Permitted
Encumbrances and Section 6.02(a)(i), 6.02(a)(iv), 6.02(a)(xi) or 6.02(a)(xii),
(B) Inventory, other than those permitted under clauses (a) and (b) of the
definition of Permitted Encumbrances and Section 6.02(a)(i), 6.02(iv),
6.02(a)(xi) or 6.02(a)(xii) and (ii) none of Murphy USA, the Company or any
other Subsidiary shall create, incur, assume or permit to exist any Liens
securing Indebtedness on any retail sales establishments or other fixed assets
owned by Domestic Subsidiaries or on Equity Interests in the Company or any
other Subsidiary owned by Murphy USA or any Domestic Subsidiary, in each case,
other than those permitted under Section 6.02(a)(i), 6.02(a)(iv), 6.02(a)(v),
6.02(a)(xi) or 6.02(a)(xii).”.

(f) Amendments to Section 6.04.  Section 6.04 of the Credit Agreement is hereby
amended as follows:

(i) Section 6.04(d) is hereby amended by replacing “$10,000,000” with
“$25,000,000”.

(ii) Section 6.04(q) is hereby amended and restated in its entirety as follows:

“other Investments and acquisitions in an aggregate amount outstanding at any
time not to exceed $25,000,000, provided that no Default or Event of Default
shall have occurred and be continuing at the time any such Investment or other
acquisition is consummated.”.





--------------------------------------------------------------------------------

 

10

 

(g) Amendment to Section 6.05.  Section 6.05 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (i) thereof, replacing
the period at the end of clause (j) thereof with “; and” and adding a new clause
(k) thereto as follows:

“(k) other sales, transfers and other dispositions of assets, provided that (i)
the aggregate fair value of all assets sold, transferred, leased or otherwise
disposed of in reliance on this clause (k) shall not exceed $125,000,000, (ii)
all such sales, transfers and other dispositions shall be made for fair value,
(iii) no Default or Event of Default shall have occurred and be continuing at
the time any such sale, transfer or other disposition is consummated and (iv)
the Company shall have given the Administrative Agent written notice of such
sale, transfer or other disposition, together with such information as shall be
required for the Administrative Agent to adjust the Borrowing Base to reflect
such disposition, to the extent required by the definition of the term
“Borrowing Base”, and after giving pro forma effect to such sale, transfer or
other disposition and any such adjustment, Availability shall exceed the greater
of (A) 40% of the lesser of the aggregate Revolving Commitments and the pro
forma Borrowing Base (as so adjusted) and (B) $150,000,000.”.

(h) Amendment to Section 6.06.  Section 6.06 of the Credit Agreement is hereby
amended by replacing “$10,000,000” with “$75,000,000”.

(i) Amendment to Section 6.08.  Section 6.08 of the Credit Agreement is hereby
amended by replacing clause (a)(viii)(B)(2) thereof with the following:

“(2) unless Availability shall exceed the greater of (x) 40% of the lesser of
the aggregate Revolving Commitments and the Borrowing Base and (y) $150,000,000,
Murphy USA and the Company shall be in compliance with the covenant set forth in
Section 6.11 (determined as if a Covenant Period were then applicable),
calculated for the period of four consecutive fiscal quarters of Murphy USA then
most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or prior to the first such delivery, as
of, or for, such period ended on June 30, 2013).”.

(j) Amendment to Section 6.10.  Section 6.10 of the Credit Agreement is hereby
amended by replacing clause (i)(C) in the first proviso thereof with the
following:

“(C) restrictions and conditions imposed by any other Indebtedness permitted
under Section 6.01, including any Refinancing Indebtedness in respect of the
Senior Notes permitted under Section 6.01(b), provided that the restrictions and
conditions imposed by any such Indebtedness are not less favorable to the
Lenders than the restrictions and conditions imposed by the Senior Notes
Documents or, in the case of any Permitted Non-ABL Indebtedness, such
restrictions or conditions, at the time such Permitted Non-ABL Indebtedness is
incurred, in the good faith judgment of Murphy USA or the Company, are on
customary market terms for Indebtedness of





--------------------------------------------------------------------------------

 

11

 

such type and could not reasonably be expected to impair the ability of Murphy
USA, the Company and the other Loan Parties to meet their payment and other
obligations under the Loan Documents,”.

(k) Amendments to Article VII.  Article VII of the Credit Agreement is hereby
amended to add, immediately after clause (l) thereof, a new clause (m) as
follows and to reletter correspondingly each subsequent clause thereof:

“(m) any Permitted Intercreditor Agreement is not or ceases to be binding on or
enforceable against any party thereto (or against any Person on whose behalf any
such party makes any covenant or agreements therein), or shall otherwise not be
effective to create the rights and obligations purported to be created
thereunder, in each case in any respect material to the Administrative Agent or
the other Secured Parties;”.

(l) Amendments to Article VIII.  Article VIII of the Credit Agreement is hereby
amended as follows:

(i) A new paragraph set forth below is inserted as the fourth paragraph thereof:

“Each Lender and Issuing Bank hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to any Report and (ii) shall not be liable for any information
contained in any Report; (c) the Reports are not comprehensive audits or
examinations, and any Person performing any field examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel, and that the Administrative Agent undertakes no obligation
to update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use and not share any Report with any
other Person except as otherwise permitted pursuant to this Agreement; and (e)
without limiting the generality of any other indemnification provision contained
in this Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent, each other Person preparing a Report and the Related
Parties of any of the foregoing harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by any of them as the direct or indirect result of any
third parties who obtain all or part of any Report through the indemnifying
Lender.”

(ii) The first sentence of the eleventh paragraph of Article VIII is hereby
amended and restated in its entirety as follows:





--------------------------------------------------------------------------------

 

12

 

“The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, (a) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a)(v) and
(b) to subordinate any Lien on any Non-ABL Priority Collateral granted to or
held by the Administrative Agent under any Loan Documents, or otherwise securing
any Secured Obligations, to the Liens on such Non-ABL Priority Collateral
securing Permitted Non-ABL Indebtedness.

(m) Amendments to Article IX.  Article IX of the Credit Agreement is hereby
amended as follows:

(i) Section 9.02(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(c) Notwithstanding anything herein to the contrary:

(i) the Administrative Agent may, without the consent of any Secured Party,
consent to a departure by any Loan Party from any covenant of such Loan Party
set forth in this Agreement, the Collateral Agreement or in any other Security
Document to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement”;

(ii) in connection with any incurrence of any Permitted Non-ABL Indebtedness or
Permitted Additional Unsecured Indebtedness, this Agreement, the Collateral
Agreement and the other Loan Documents may be amended pursuant to an agreement
or agreements in writing entered into by Murphy USA, the Company and the
Administrative Agent in the case of any incurrence of any Permitted Non-ABL
Indebtedness, (A) to subject to the Liens of the Loan Documents assets or
categories of assets of the Loan Parties that previously did not constitute
Collateral (and, in connection therewith, to modify the definition of the term
“Collateral and Guarantee Requirement” and the form of Supplemental Perfection
Certificate and to make such other modifications to this Agreement and the other
Loan Documents (and to enter into new Security Documents) as the Administrative
Agent determines to be necessary, appropriate or desirable in order to give
effect to, or in connection with, the inclusion of new assets or categories of
assets as Collateral) and (B) to reflect subordination, pursuant to each
Permitted Intercreditor Agreement, of Liens on any Non-ABL Priority Collateral
securing the Secured Obligations to the Liens on such Non-ABL Priority
Collateral securing Permitted Non-ABL Indebtedness and other intercreditor
matters set forth in each Permitted Intercreditor Agreement; and





--------------------------------------------------------------------------------

 

13

 

(iii) the Permitted ABL Intercreditor Agreement and the Security Documents may
be amended, supplemented or otherwise modified as provided in Section 9.19.”

(ii) Section 9.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 9.14.  Release of Liens and Guarantees.  (a) A Subsidiary Loan Party
(other than a Borrower) shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that (i) if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise, (ii) at any time when any Permitted Non-ABL
Indebtedness or any Permitted Additional Unsecured Indebtedness is outstanding,
no such release shall occur unless, substantially concurrently therewith, such
Subsidiary Loan party shall have been released from its obligations, if any
(including pursuant to a Guarantee), under all Permitted Non-ABL Indebtedness
and all Permitted Additional Unsecured Indebtedness, and all Liens on the assets
of such Subsidiary Loan Party securing any such Permitted Non-ABL Indebtedness
shall have been released and (iii) the Company shall have given the
Administrative Agent written notice of such transaction, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition, to the extent required by the
definition of the term “Borrowing Base”.  In the event of any conflict between
the provisions of this paragraph and any release or termination provisions set
forth in the Collateral Agreement or any other Security Document, the provisions
of this paragraph shall govern and control.

(b) Upon any sale or other transfer by any Loan Party (other than to Murphy USA,
the Company or any other Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents shall be automatically released;
provided that (i) at any time when any Permitted Non-ABL Indebtedness is
outstanding, no such release shall occur unless, substantially concurrently
therewith, all Liens on such Collateral securing any such Permitted Non-ABL
Indebtedness shall have been released and (ii) the Company shall have given the
Administrative Agent written notice of such transaction, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition,  to the extent required by the
definition of the term “Borrowing Base”.  In the event of any conflict between
the provisions of this paragraph and any release or termination provisions set
forth in





--------------------------------------------------------------------------------

 

14

 

the Collateral Agreement or any other Security Document, the provisions of this
paragraph shall govern and control.

(c) The Lenders, the Issuing Banks and the other Secured Parties hereby further
irrevocably authorize (i) the release of Liens on the Non-ABL Priority
Collateral as provided in each Permitted Intercreditor Agreement and (ii) the
release of Liens on the Collateral as provided in the Security Documents.

(d) In connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.”

(iii) Article IX of the Credit Agreement is hereby further amended to add a new
Section 9.19 as follows:

“SECTION 9.19.  Permitted Intercreditor Agreement.  (a) Each of the Lenders, the
Issuing Banks and the other Secured Parties acknowledges that obligations of the
Company and the other Loan Parties under the Permitted Non-ABL Indebtedness,
upon incurrence thereof, may be secured by Liens on assets of the Company and
the other Loan Parties that constitute Collateral (and by fee-owned real
property of the Company and the other Loan Parties, whether or not such
fee-owned real property constitutes Collateral), and that the relative Lien
priority and other creditor rights of the Secured Parties and the secured
parties in respect of Permitted Non-ABL Indebtedness will be set forth in a
Permitted Intercreditor Agreement.  Each of the Lenders, the Issuing Banks and
the other Secured Parties hereby irrevocably authorizes and directs the
Administrative Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, (i) from time to time upon the request of the Company, in
connection with the establishment, incurrence, amendment, refinancing or
replacement of any Permitted Non-ABL Indebtedness, any Permitted Intercreditor
Agreement (it being understood and agreed that the Administrative Agent is
hereby authorized and directed to determine the terms and conditions of any such
Permitted Intercreditor Agreement as contemplated by the definition of the term
“Permitted Intercreditor Agreement”, and that notwithstanding anything herein to
the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by any Lender, any Issuing
Bank or any other Secured Party, or by any Loan Party, as a result of, any such
determination) and (ii) any documents relating thereto.

(b) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably (i) consents to the subordination of the Liens on the Non-ABL
Priority Collateral securing the Secured Obligations on the terms set forth in
each Permitted Intercreditor Agreement, (ii) agrees that, upon the execution and





--------------------------------------------------------------------------------

 

15

 

delivery thereof, such Secured Party will be bound by the provisions of each
Permitted Intercreditor Agreement as if it were a signatory thereto and will
take no actions contrary to the provisions thereof, (iii) agrees that no Secured
Party shall have any right of action whatsoever against the Administrative Agent
as a result of any action taken by the Administrative Agent pursuant to this
Section or in accordance with the terms of any Permitted Intercreditor Agreement
and (iv) authorizes and directs the Administrative Agent to carry out the
provisions and intent of each such document.

(c) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of each Permitted Intercreditor
Agreement that the Company may from time to time request (i) to give effect to
any establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Permitted Non-ABL Indebtedness, (ii) to confirm for any party
that the Intercreditor Agreement is effective and binding upon the
Administrative Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute a Permitted Intercreditor Agreement if executed at such time as
a new agreement.

(d) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Security Document to add
or remove any legend that may be required pursuant to any Permitted
Intercreditor Agreement.

(e) Each of the Lenders, the Issuing Banks and the other Secured Parties
acknowledges and agrees that JPMorgan Chase Bank, N.A., or one or more of its
Affiliates may (but is not obligated to) act as administrative agent, collateral
agent or a similar representative for the holders of any Permitted Non-ABL
Indebtedness and, in such capacity, may be a party to any Permitted
Intercreditor Agreement.  Each of the Lenders, the Issuing Banks and the other
Secured Parties waives any conflict of interest in connection therewith and
agrees not to assert against JPMorgan Chase Bank, N.A. or any of its Affiliates
any claims, causes of action, damages or liabilities of whatever kind or nature
relating thereto.

(f) The Administrative Agent shall have the benefit of the provisions of Article
VIII and Section 9.03 with respect to all actions taken by it pursuant to this
Section or in accordance with the terms of any Permitted Intercreditor Agreement
to the full extent thereof.





--------------------------------------------------------------------------------

 

16

 

(g)  Each Secured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Section 9.19.”

SECTION 4. Representations and Warranties.  Each of Murphy USA and the Company
represents and warrants to the Lenders that:

(a) This Amendment has been duly executed and delivered by Murphy USA and the
Company and constitutes a legal, valid and binding obligation of Murphy USA and
the Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) Before and after giving effect to this Amendment, the representations and
warranties set forth in the Loan Documents are true and correct (i) in the case
of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Third Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date.

(c) As of the Third Amendment Effective Date, at the time of and immediately
after giving effect to this Amendment, no Default shall have occurred and be
continuing.

SECTION 5. Effectiveness.  This Amendment shall become effective as of the first
date (the “Third Amendment Effective Date”) on which:

(a) The Administrative (or its counsel) shall have received either
(i) counterparts of this Amendment signed on behalf of each of Murphy USA, the
Company, the Swingline Lender, each Issuing Bank and each Person whose name
appears on Schedule 2.01 hereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages to this Amendment) that such parties
have signed counterparts of this Amendment.

(b) The Administrative (or its counsel) shall have received either
(i) counterparts of a Reaffirmation Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, signed on behalf of each of Murphy
USA, the Company and each other Loan Party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages to this Amendment) that such parties
have signed counterparts of such Reaffirmation Agreement.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Revolving Lenders as of the Third





--------------------------------------------------------------------------------

 

17

 

Amendment Effective Date, the Swingline Lender and the Issuing Banks and dated
the Third Amendment Effective Date) of Davis Polk & Wardwell LLP, counsel for
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of this Amendment and any other legal matters relating to the Loan
Parties or the Amendment, all in form and substance reasonably satisfactory to
the Administrative Agent.

(e) The Administrative Agent shall have received a certificate, dated the Third
Amendment Effective Date and signed by the chief executive officer or the chief
financial officer of each of Murphy USA and the Company, confirming the accuracy
of the representations and warranties set forth in Section 4 hereof.

(f) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.

(g) The Administrative Agent shall have received payment from the Borrower, for
the account of each Revolving Lender that has executed and delivered a
counterpart signature page to this Amendment at or prior to 1:00 p.m., New York
City time, on Thursday, August 28, 2014,  and has consented to the extension of
the Revolving Maturity Date as set forth herein with respect to the full amount
of its Revolving Commitment, an upfront fee (the “Upfront Fee”) in an amount
equal to 0.075% of such Lender’s allocated Revolving Commitment as of the Third
Amendment Effective Date, which Upfront Fees shall be payable in immediately
available funds, in U.S. dollars, and, once paid, shall be non-refundable.

(h) Each Revolving Lender under the Credit Agreement as in effect prior to the
Third Amendment Effective Date that ceases to be a Lender as of the Third
Amendment Effective Date shall have received payment of any accrued commitment
fees under Section 2.13(a) of the Credit Agreement and any participation fees in
respect of Letters of Credit under Section 2.13(b) of the Credit Agreement,
which fees shall be payable in immediately available funds, in U.S. dollars,
and, once paid, shall be non-refundable.

(i) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Third Amendment Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
Murphy USA, the Company or any other Loan Party under the Credit Agreement or as
otherwise agreed.





--------------------------------------------------------------------------------

 

18

 

The Administrative Agent shall notify Murphy USA, the Company, the Revolving
Lenders, the Issuing Banks and the Swingline Lender of the Third Amendment
Effective Date, and such notice shall be conclusive and binding.

SECTION 6. Effect of Amendment; No Novation.    Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent, any Issuing Bank, the Swingline Lender or the other
Lenders under the Credit Agreement and the other Loan Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any of
the other Loan Documents, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  Nothing herein shall be deemed to
entitle Murphy USA or the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement as amended hereby in
similar or different circumstances.

(a) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference in any other Loan Document to the “Credit
Agreement”, shall be deemed to be a reference to the Credit Agreement as amended
hereby.

(b) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 7. Governing Law.    This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

SECTION 8. Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 9. Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 10. Fees and Expenses.  The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent.  All fees
shall be payable in immediately available funds and shall not be refundable.

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

MURPHY USA INC.,

by
_/s/ Mindy K. West_______
Name: Mindy K. West
Title: Executive Vice President, Chief Financial Officer & Treasurer




MURPHY OIL USA, INC.,

by
/s/ Mindy K. West______
Name: Mindy K. West
Title: Chief Financial Officer









[Signature Page to Third Amendment]

 



--------------------------------------------------------------------------------

 

2

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender,

by
/s/ Tom Floyd________

Tom Floyd
Authorized Officer

 

 

[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

h

 

 

Name of Institution:

 

Regions Bank

 

 

 

 

by

/s/ Jon Eckhouse

 

Name:Jon Eckhouse

 

Title:Vice President

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

Wells Fargo Bank, National Association

 

 

 

 

by

/s/ Ryan P. Birnel

 

Name: Ryan P. Birnel

 

Title:Authorized Signatory

 

 

 

 

 

 

by

 

 

Name:

 

Title:

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

U.S. Bank National Association

 

 

 

 

by

/s/ Jeffrey A. Kessler

 

Name: Jeffrey A. Kessler

 

Title: Vice President

 

 

 

 

 

 

by

 

 

Name:

 

Title:

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

ROYAL BANK OF CANADA

 

 

 

 

by

/s/ Gordon MacArthur

 

Name: Gordon MacArthur

 

Title:Authorized Signatory

 

 

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

Bank of
America,
N.A.

 

 

 

 

by

/s/ Lauren Trussell

 

Name: Lauren Trussell

 

Title: Vice President

 

 

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

MUFG Union Bank, N.A., a national banking institution formerly known as Union
Bank, N.A.

 

 

 

 

by

/s/ John Watkins

 

Name: John Watkins

 

Title: Vice President

 

 

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

Fifth Third Bank

 

 

 

 

by

/s/ Matthew Lewis

 

Name: Matthew Lewis

 

Title: Vice President

 

 

 

 

 

 

by

 

 

Name:

 

Title:

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

WHITNEY BANK

 

 

 

 

by

/s/ Nicole Cozic Dugas

 

Name: Nicole Cozic Dugas

 

Title: Vice President

 

 

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

Capital One Business Credit Corp.
(f/k/a Capital One Leverage Finance Corp.)

 

 

 

 

by

/s/ Robert Capasso

 

Name: Robert Capasso

 

Title:MVP/SRCCO

 

 

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

by

/s/ Thomas S. Sherman

 

Name: Thomas S. Sherman

 

Title: Senior Vice President

 

 

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

BancorpSouth
Bank

 

 

 

 

by

/s/ Ronald L. Hendrix

 

Name: Ronald L. Hendrix

 

Title: Executive Vice
President

 

 

 

 

 

 

by

 

 

Name:

 

Title:

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

2

 

Lender Signature Page

to THE Third AMENDMENT TO THE

Murphy Oil USA, Inc. Credit Agreement

 

Name of Institution:

 

UMB Bank, N.A.

 

 

 

 

by

/s/ Martin Nay

 

Name: Martin Nay

 

Title:SVP

 

 

 

 

 

 

by

 

 

Name:

 

Title:

 

[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

 

Schedule 2.01 – Commitments

ABL Commitments

 

 

Lender

Amount

JPMorgan Chase Bank, N.A.

$
75,000,000 

Regions Bank


60,000,000 

Wells Fargo Bank, National Association


60,000,000 

U.S. Bank National Association


50,000,000 

Royal Bank of Canada


45,000,000 

Bank of America, N.A.


30,000,000 

MUFG Union Bank, N.A.


30,000,000 

Fifth Third Bank


30,000,000 

Whitney Bank


20,000,000 

Capital One Business Credit Corp.


15,000,000 

PNC Bank, National Association


15,000,000 

BancorpSouth Bank


15,000,000 

UMB Bank, N.A.


5,000,000 

 

TOTAL    $450,000,000



[Signature Page to Third Amendment]

--------------------------------------------------------------------------------